     Case: 1:15-cr-00075 Document #: 98 Filed: 03/13/19 Page 1 of 1 PageID #:470

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:15−cr−00075
                                                        Honorable Virginia M. Kendall
Navinder Singh Sarao
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 13, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall as to Navinder Singh
Sarao. Status hearing set for 3/15/2019 at 1:00 PM. (TIME CHANGE ONLY) Mailed
notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
